Citation Nr: 9917910	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-48 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection hypertension.

2.  Entitlement to service connection for heart disease, 
claimed as a systolic heart murmur.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for difficulty 
swallowing.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service connected arthritis of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1965 
to June 1969 and from February 1970 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in part, 
denied entitlement to service connection for the disorders 
claimed by the veteran.  That rating decision also granted 
service connection for a cervical spine disorder and assigned 
a 10 percent disability rating effective August 1994. 

The issue of entitlement to initial disability rating in 
excess of 10 percent for service connected arthritis of the 
cervical spine is the subject of a remand which follows the 
Board's decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal a diagnosis of 
borderline hypertension during service.  

3.  The veteran has a current medical diagnosis of 
hypertension which is controlled by medication.  

4.  The service medical records reveal instances of high 
cholesterol during service.

5.  The service medical records reveal a single instance of a 
heart murmur during service, but no diagnosis of heart 
disease.  

6.  There is no competent medical evidence of any current 
disability of the shoulder, heart disease, high cholesterol, 
and/or swallowing disability.  

7.  There is no evidence that the veteran's high cholesterol 
level during service and heart murmur is, or was, a 
disability.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998). 

2.  The appellant has not presented a well grounded claim for 
service connection for heart disease, claimed as a systolic 
heart murmur, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998). 

3.  The appellant has not presented a well grounded claim for 
service connection for high cholesterol, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998). 

4.  The appellant has not presented a well grounded claim for 
service connection for a bilateral shoulder disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998). 

5.  The appellant has not presented a well grounded claim for 
service connection for difficulty swallowing, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection can also be established on a 
"presumptive" basis.  Cardiovascular-renal disease, 
including hypertension, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  "Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1998) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997)."

The Board notes that the veteran retired after over 20 years 
of military service.  As such there is a considerable volume 
of service medical records.  The veteran's service medical 
records appear to be complete.  There are service department 
medical records spanning the veteran's entire periods of 
military service.  The Board also notes that as a retiree the 
veteran is eligible to receive medical treatment at service 
department medical facilities.  Therefore, there are some 
service department medical records which are dated after the 
veteran's period of active military service.  

II.  Hypertension

The veteran's service medical records reveal numerous 
discrete instances of elevated blood pressure readings.  For 
example, a November 1967 examination report reveals a blood 
pressure reading of 158/112.  However, the service medical 
records also reveal numerous instances of normal blood 
pressure readings.  In September 1991, just prior to 
separation, the veteran underwent blood pressure evaluation.  
While the blood pressure readings were not excessively high, 
171/91 and 134/92 being the highest readings, the diagnosis 
of the treating physician was "borderline hypertension."  
The veteran was prescribed medication.  

In February 1998 a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
taking medication to control hypertension.  Blood pressure 
was 165/89.  The diagnosis was hypertension controlled by 
medication.  

The medical evidence of record reveals that the veteran was 
diagnosed with borderline hypertension in service.  The 
evidence of record reveals that the veteran currently has 
hypertension which is controlled by medication.  As such, the 
evidence of record supports service connection for 
hypertension.  

III.  Shoulder Disorder

The veteran contends that he incurred a chronic bilateral 
shoulder disorder during military service.  The veteran's 
service medical records do reveal a few instances of 
treatment for shoulder pain.  A November 1985 treatment 
record reveals that the veteran complained of a sore left 
shoulder.  The diagnosis was tendonitis and muscle strain.  A 
December 1986 treatment record reveals a diagnosis of chronic 
left shoulder strain.  An April 1987 treatment record reveals 
complaints of a sore neck and right shoulder.  The assessment 
was muscular soreness and "rule out degenerative joint 
disease."  Subsequent to 1987 there is no indication in the 
service medical records of any complaints of, or treatment 
for, shoulder pain.  

In January 1995 a private physician submitted a letter which 
indicated that he first treated the veteran in 1993.  The 
letter indicated that the veteran "obviously had arthritis 
of the right shoulder" and that he had this condition since 
1984.  

In March 1995 a VA examination of the veteran was conducted.  
The veteran reported a history of pain in both shoulders 
during service and that the pain was mostly in the right 
shoulder.  Physical examination revealed limitation of motion 
of the right shoulder with abduction limited to 90 degrees 
and extension limited to 20 degrees.  The diagnosis was 
"right shoulder pain limited painful movement secondary to 
osteoarthritis in right shoulder.  The Board notes that the 
diagnosis of arthritis of the right shoulder was made without 
any x-ray examination of the joint in question.  
Specifically, the examination report notes that x-rays were 
recommended but it does not indicate that any x-rays were 
taken or reviewed by the examining physician.  

In February 1998 the most recent VA examination of the 
veteran was conducted. Again, the veteran reported a history 
of bilateral shoulder pain during service.  Physical 
examination of the shoulders revealed that the veteran could 
"move the shoulders fairly well."  Range of motion testing 
of the shoulders revealed normal abduction, and forward 
flexion to 180 degrees bilaterally.  Adduction was to 50 
degrees, which the physician indicated was normal.  Extension 
was to 50 degree.  Internal and external rotation was to 90 
degrees.  X-ray examination of both shoulders was conducted.  
There was no evidence of arthritis, or any other abnormality, 
of the shoulders.  The diagnosis was merely "shoulder pain 
in the cold weather."  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

Upon review of the evidence of record it is clear that the 
veteran had some instances of shoulder pain during service.  
These were generally diagnosed as tendonitis or strain.  They 
apparently resolved without any residual disability.  The 
veteran's private physician stated that he had arthritis of 
the right shoulder.  The March 1995 VA examination report 
also stated that the veteran had arthritis of the right 
shoulder.  However, we note that both of these diagnoses were 
made without any x-ray examination of the veteran's 
shoulders.  The 1998 VA examination report included a 
radiology report which indicated that both of the veteran's 
shoulders were normal.  Specifically, the examining 
radiologist stated that there was no evidence of arthritic 
changes.  

X-ray examination is of key importance in making a diagnosis 
of arthritis.  VA x-ray examination revealed normal shoulders 
without arthritic changes.  The two diagnoses of arthritis 
are unsupported by x-ray evidence of the condition.  The 1998 
VA examination report indicates occasional shoulder pain and 
essentially normal ranges of motion.  There is no diagnosis 
of any shoulder disorder other than the erroneous diagnoses 
of arthritis.  Therefore there is no competent medical 
evidence of any current disability.  With no current shoulder 
disability, the veteran does not meet the first element 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506.  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).

IV.  Heart Disease and High Cholesterol

The veteran asserts that he warrants service connection for 
high cholesterol and a heart murmur.  

In April 1989 the veteran presented at a service department 
medical facility emergency room with complaints of nausea, 
chest pain, and epigastric discomfort.  Because of the chest 
pain, he was hospitalized for a cardiac evaluation.  However, 
myocardial infarction was ruled out and cardiac source for 
the chest pain could be identified.  Elevated cholesterol was 
noted on laboratory testing.  The final diagnosis indicated 
hypercholesterolemia and hypertriglyceridemia.  

In September 1991, as part of the veteran's separation 
examination process, a cardiac evaluation was conducted.  
Hypercholesterolemia was again noted along with a systolic 
ejection murmur.  A mitral valve prolapse and/or mitral 
stenosis was suspected.  However an echocardiogram was 
conducted and revealed no stenosis or prolapse.  

Subsequent to service, the veteran had continued cardiac 
evaluation by service department medical facilities.  A May 
1993 internal medicine consultation provides the best 
synopsis.  It indicates that the veteran had an elevated 
blood pressure of 160/110 and an abnormal electrocardiogram.  
The physician noted the veteran's history of hyperlipidemia, 
high cholesterol, upon retirement from service.  The 
physician stated that the high cholesterol was treated 
medically with excellent results.  A May 1993 thallium scan 
revealed a normal study with no evidence of any ischemia.  
The veteran was sent for a cardiology assessment and one was 
conducted at private university medical center in June 1993.  
The June 1993 cardiology report again noted hypertension and 
a history of high cholesterol.  However, no heart disease was 
noted.  

In February 1998 a VA examination of the veteran was 
conducted.  The veteran's history of hypertension and high 
cholesterol was noted.  On physical examination no heart 
murmur was noted.  Laboratory tests indicated a normal 
cholesterol level.  The diagnosis was hypertension controlled 
by medication.  

The service medical records reveal that the veteran did have 
high cholesterol during service.  This abnormality was 
treated medically and the veteran's cholesterol level was 
normal on the February 1998 VA examination.  A systolic heart 
murmur was noted during service.  However, additional 
evaluation failed to diagnose the murmur again.  There have 
been instances of abnormal electrocardiogram test results.  
However, extensive cardiology evaluation subsequent to 
service has failed to reveal any current heart disease or 
disability.  

The competent medical evidence of record reveals that the 
veteran currently does not have a heart murmur, heart 
disease, and/or high cholesterol.  As such the veteran does 
not meet the first element required for the claims to be well 
grounded.  See Caluza, 7 Vet. App. at 506.  With no current 
disability, the veteran's claims for these disorders cannot 
be well grounded.

The Board also notes that during service the veteran had an 
elevated level of cholesterol, or hypercholesterolemia; 
however this is not a disability for VA purposes, or for 
which VA benefits may be granted.  Hypercholesterolemia is 
defined as "excess cholesterol in the blood."  Dorland's 
Illustrated Medical Dictionary (27th ed. 1988).  Therefore, 
the Board finds that a high level of cholesterol, exhibited 
only by abnormal or elevated laboratory readings, is neither 
a disease nor an injury such that it can be considered a 
disability.  In the absence of any chronic disability, 
manifested by a high level of cholesterol, or by 
hypercholesterolemia, there is no current disability for 
which service connection may be established.  Additionally, 
there is no evidence that the elevated cholesterol levels are 
connected to disease or injury in service.  So, for this 
reason as well, the claim is not well grounded.  

As there is no current diagnosis of any condition which may 
be considered a disability due to the veteran's high 
cholesterol level, the veteran's claim fails to show the 
required elements of a well grounded claim, which require the 
presence of a current disability in order to establish 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

V.  Difficulty Swallowing

The veteran's claim for difficulty swallowing is best 
summarized in the history he gave at the 1998 VA examination.  
The veteran stated that he "has had swallowing problems 
since 1987.  The veteran gags with certain foods, it is not 
related whether it is solid or liquid.  This will happen once 
a week usually when relaxing.  He has come to take care of 
himself by relaxing to release his gagging discomfort.  He 
had no diagnosis and evaluation has been made in the past."  
The examining physician's diagnosis was merely "episodes of 
gagging when eating."  

Review of the veteran's service medical records reveals no 
instances of any complaints, or diagnoses, of gagging or 
difficulty swallowing.  In May 1979, the veteran did have a 
parotid mass removed from his right jaw line area.  However, 
there is no indication that this impaired the veteran's 
ability to swallow.  Moreover, the veteran's present 
complaints appear to be epigastric in nature and unrelated to 
the inservice parotid mass.  

The physician on the VA examination noted the veteran's 
episodes of gagging when eating.  However, there is no 
evidence of this during service and there is no current 
medical diagnosis that this is a medical condition.  There is 
no evidence of difficulty swallowing during service and no 
medical diagnosis of any current swallowing disability.  The 
veteran does not meet the any of the elements required for 
this claim to be well grounded.  See Caluza, 7 Vet. App. at 
506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). 

There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).

VI.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
with the exception of the claim for hypertension, we find no 
evidence of plausible claims.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
in the February 1999 Written Brief Presentation that certain 
provisions of VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
(M21-1) are the equivalent of VA regulations and are 
applicable to the Board's decisions with respect to the duty 
to assist when a claim is found to be not well grounded.  He 
argues that the Board should determine whether the RO has 
followed the guidelines set forth in M21-1 and, if not, 
remand the appeal for further development.  The Board is 
bound by the applicable statutes and regulations pertaining 
to VA and precedential opinions of the Office of the General 
Counsel of VA and is not bound by VA manuals, circulars or 
other administrative issues.  38 C.F.R. § 19.5 (1998).  
Moreover, the cited provisions have not been promulgated as 
regulations, nor have they been found to be substantive rules 
by the United States Court of Appeals for Veterans Claims.  
Thus, the Board finds no basis upon which to comply with the 
representative's request in this regard.


ORDER

Service connection for hypertension is granted.  

Because they are not well grounded, the veteran's claims for 
service connection for a shoulder disorder, heart disease, 
high cholesterol, and difficulty swallowing are denied.  


REMAND

In the September 1994 rating decision the RO granted service 
connection for a cervical spine disorder and assigned a 10 
percent disability rating effective August 1994.  The veteran 
did not voice disagreement with the initial rating in his 
November 1994 notice of disagreement.  However, in his 
January 1995 substantive appeal the veteran did voice 
disagreement with the initial disability rating of 10 
percent.  This statement was a timely Notice of Disagreement 
with respect to the issue of entitlement to an initial 
disability rating in excess of 10 percent.  The RO has not 
issued a Statement of the Case on this issue.  This must be 
done.  Without a statement of the veteran cannot perfect an 
appeal with respect to this issue if he so desires.  

The Board notes that it has characterized the issue as 
entitlement to an initial disability rating in excess of 10 
percent for service connected arthritis of the cervical spine 
in order to comply with the recent opinion by the United 
States Court of Appeals for Veterans Affairs (Court), in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that disagreement with an 
initial assignment os a disability rating is a distinctly 
separate claim from that of an increased rating.  The Court 
also indicated that in the case of an initial disability 
rating, "separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In light of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should issue the veteran and his 
representative a Statement of the Case 
(SOC) on the issue of entitlement to an 
initial disability rating in excess of 10 
percent for service connected arthritis 
of the cervical spine.  They should be 
afforded the appropriated period of time 
in which to respond.  If, and only if, a 
timely substantive appeal is filed, then 
the issue should be certified to the 
Board.  If a timely substantive appeal is 
not filed, then the appeal has not been 
perfected and the issue will not be 
certified to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 

ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

